Name: 2004/121/EC: Commission Decision of 6 February 2004 adjusting the thresholds referred to in Article 157(b) and Article 158(1)(a) and (c) of Regulation (EC, Euratom) No 2342/2002 laying down detailed rules for the implementation of the Financial Regulation
 Type: Decision
 Subject Matter: trade policy;  public finance and budget policy;  budget
 Date Published: 2004-02-07

 Avis juridique important|32004D01212004/121/EC: Commission Decision of 6 February 2004 adjusting the thresholds referred to in Article 157(b) and Article 158(1)(a) and (c) of Regulation (EC, Euratom) No 2342/2002 laying down detailed rules for the implementation of the Financial Regulation Official Journal L 036 , 07/02/2004 P. 0058 - 0058Commission Decisionof 6 February 2004adjusting the thresholds referred to in Article 157(b) and Article 158(1)(a) and (c) of Regulation (EC, Euratom) No 2342/2002 laying down detailed rules for the implementation of the Financial Regulation(2004/121/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to Commission Regulation (EC, Euratom) No 2342/2002 of 23 December 2002 laying down detailed rules for the implementation of Council Regulation (EC, Euratom) No 1605/2002 on the Financial Regulation applicable to the general budget of the European Communities(1), and in particular Article 271 thereof,Whereas:(1) Article 271(2) stipulates that the thresholds applicable to public procurement contracts are to be adjusted every two years pursuant to the provisions of the directives on the coordination of public procurement procedures.(2) The euro equivalents of the thresholds, fixed in SDR(2) in the directives, which are to be applied from 1 January 2004 have been published in the Official Journal(3),HAS DECIDED AS FOLLOWS:Article 1The euro equivalents of the thresholds applicable to public procurement contracts shall be adjusted as set out below, with effect from 1 January 2004:>TABLE>Article 2This Decision shall enter into force on the day of its publication in the Official Journal of the European Union. It shall be notified to the other institutions and bodies by the Commission's accounting officer.Done at Brussels, 6 February 2004.For the CommissionMichaele SchreyerMember of the Commission(1) OJ L 357, 31.12.2002, p. 1.(2) Special drawing rights.(3) OJ C 309, 19.12.2003, p. 14.